The appellant, jointly charged with one J.R. Coombs with the crime of manufacturing intoxicating liquor for the purpose of sale, was found guilty in the justice court of King county, and an appeal was taken to the superior court of King county, where he was again found guilty, and sentenced.
The charging part of the complaint is as follows:
"They, the said William Miller and J.R. Coombs, and each of them, in the county of King, state of Washington, on the 23rd day of November, 1925, wilfully and unlawfully did manufacture intoxicating liquor, to wit: a liquid containing alcohol and capable of being used as a beverage, commonly known as `Moonshine Whiskey', for the purpose of sale, barter and exchange thereof."
On the trial, witnesses for the state testified that they had located this still, together with some mash and a *Page 341 
quantity of finished product, in a tent or cabin about six miles from the town of Auburn, in King county; that they had secreted themselves alongside a trail leading from the highway to the cabin, and after waiting for about an hour, the two defendants, Miller and Coombs, passed them; that each of them had a five-gallon demijohn on his back; that after they had passed the officers and gone around the cabin, the officers placed them under arrest, and took them up the hill to a car belonging to the defendants. The car was situated about a quarter of a mile right up over the bluff on an old road, and in the car were two sacks of sugar, and appellants said that they had intended to go back to the car after the sugar and leave it at the still. The officers also testified that appellant said he had gotten the still from a man who owed him a debt; that he had not been running it very long, and that he had been receiving six dollars per gallon for the finished product. The defendant Coombs denied all knowledge of, or connection with, the still, and in this was corroborated by appellant and found not guilty by the jury.
[1] Appellant complains that the court erred in giving the following instruction:
"The defendants are charged jointly with the crime here alleged, and in that connection you are instructed that it is not necessary that both of these defendants should have personally manufactured the intoxicating liquor mentioned in the complaint herein. If either of these defendants was present, aiding, abetting, assisting or counseling the other in the manufacture of the intoxicating liquor mentioned in the complaint herein in the manner and by the means and with the intent set forth in the information herein and these instructions, then, such defendant would be as guilty as though he personally manufactured such intoxicating liquor."
We think this was a correct statement of the law applicable to the facts as outlined. State v. Vane, *Page 342 105 Wash. 421, 178 P. 456; State v. Ikeda, 130 Wash. 325,227 P. 14; State v. Curtis, 127 Wash. 273, 220 P. 769.
The only other error complained of is that the verdict was contrary to the law and the evidence.
A careful review of the testimony in this case convinces us that there was abundant evidence to be submitted to the jury, and that, if the state's witnesses were believed, the jurors were justified in arriving at the verdict which they reached.
The judgment is therefore affirmed.
MACKINTOSH, C.J., MITCHELL, MAIN, and FULLERTON, JJ., concur.